
	
		I
		111th CONGRESS
		1st Session
		H. R. 4158
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain hydrogenated
		  polymers of norbornene derivatives.
	
	
		1.Certain hydrogenated polymers of norbornene
			 derivatives
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.001,4:5,8-Dimethanonaphthalene,
						2-ethylidene-1,2,3,4,4a,5,8,8a-octahydro-, polymer with
						3a,4,7,7a-tetrahydro-4,7-methano-1H-indene, hydrogenated (CAS No. 881025–72–5);
						1,4-methano-1H-fluorene, 4,4a,9,9a-tetrahydro-, polymer with
						1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene and
						3a,4,7,7a-tetrahydro-4,7-methano-1H-indene, hydrogenated (CAS No. 503442–46–4);
						and 1,4-methano-1H-fluorene, 4,4a,9,9a-tetrahydro-, polymer with
						1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene, hydrogenated (CAS No.
						503298–02–0); (all the foregoing provided for in subheading
						3902.90.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
